Exhibit 10.2
AMENDMENT NO. 1
TO
CONSULTING AGREEMENT




This Amendment No. 1 to Consulting Agreement (this “Amendment”), dated as of
September 4, 2009, is entered into by and among Waste2Energy Holdings, Inc.
(formerly known as Maven Media Holdings, Inc.), a Delaware corporation (the
“Corporation”), Waste2Energy, Inc., a Delaware corporation (“Waste2Energy”),
Waste2Energy Group Holdings PLC, an Isle of Man company (“Waste2Energy Group
Holdings”), and Christopher d’Arnaud-Taylor (“Taylor”).




WITNESSETH:


WHEREAS, on May 28, 2009, the Corporation, Waste2Energy, Waste2Energy Group
Holdings, and Taylor entered into a Consulting Agreement (the “Consulting
Agreement”); and


WHEREAS, the parties now desire to amend the Consulting Agreement as more
particularly set forth below;


NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the Consulting Agreement is hereby amended as
follows:


1.              In Section 3(a) of the Consulting Agreement, the reference to
“final closing” shall be deleted and replaced by “termination”.


2.              Except as modified herein, the terms of the Consulting Agreement
shall remain in full force and effect.


3.              This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same Amendment.  A signature delivered by
facsimile shall constitute an original.
 
 
 
[Signature Page Follows]
 
 
 
 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first stated above.
 
 

 
Waste2Energy Holdings, Inc.
         
 
By:
/s/ Peter Bohan      
Name: Peter Bohan
Title: President
                 

 
Waste2Energy Group Holdings PLC
         
 
By:
/s/ Stockton Birthisel       Name: Stockton Birthisel       Title: Director    
     

 
Waste2Energy, Inc.
         
 
By:
/s/ Peter Bohan       Name: Peter Bohan       Title: President          

             
 
By:
/s/ Christopher d’Arnaud-Taylor       Christopher d’Arnaud-Taylor              
   


 



